Citation Nr: 1539778	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  15-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right shoulder bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2015 substantive appeal, the Veteran requested a Board hearing, which was scheduled for September 8, 2015.  See August 2015 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran asserted that he was unable to attend the videoconference hearing because "he will be out of town at that time."  See August 2015 Report of General Information (VA Form 27-0820).  He requested that his videoconference hearing be rescheduled.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2014).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing he requested in his July 2015 substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location. Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


